Citation Nr: 1030781	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran with active service from August 1968 
to June 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating decision of 
the Oakland, California, VARO which granted service connection 
for bilateral hearing loss, rated 0 percent, effective July 12, 
2006.

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

The Veteran was last afforded a VA audiological evaluation in 
October 2006.  He contends that his hearing has grown worse since 
that time.  In support of this contention, he has submitted a 
private July 2010 audiogram that appears to show worsening.  
Hence, updated VA treatment records (which are constructively of 
record) must be secured, and a contemporaneous audiological 
evaluation to assess the current severity of the disability is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file updated (those not already 
associated with the claims file) copies of 
the complete clinical records of all VA 
evaluation and/or treatment the Veteran has 
received for hearing loss.  

2.  The RO should then arrange for an 
audiological evaluation (with audiometric 
studies) of the Veteran to assess the current 
severity of his bilateral hearing loss.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  In the 
report of the evaluation the examiner should 
comment regarding the nature and extent of 
any impairment of social and/or occupational 
functioning due to hearing loss that would be 
expected given the degree of severity of the 
disability found.

3.  The RO should then re-adjudicate the 
claim (to include whether referral for 
consideration of an extraschedular rating is 
indicated - i.e., whether schedular criteria 
are inadequate).  If it remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

